                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROBERT L. FOREMAN,

                       Plaintiff,
        v.                                            Civil Action 2:19-cv-454
                                                      Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff, Robert L. Foreman, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

9) be OVERRULED and that judgment be entered in favor of Defendant.

   I.        BACKGROUND

        Plaintiff filed his application for DIB and SSI on February 6, 2015, alleging that he was

disabled beginning October 12, 2002. (Tr. 322–34). After his application was denied initially and

on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on October 27, 2017.

(Tr. 36–55). At the hearing, Plaintiff amended his alleged onset date to February 3, 2015, and

dismissed his claim for DIB. (Tr. 38–39). As such, the ALJ only considered Plaintiff’s claim for

SSI. (Tr. 16). On April 26, 2018, the ALJ issued a decision denying Plaintiff’s application for

benefits. (Tr. 16–29). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–4).

        In his decision, the ALJ found that Plaintiff had not engaged in substantial gainful activity
since October 12, 2002, his alleged onset date. (Tr. 19). He found that Plaintiff suffers from the

following severe impairments: disorders of the spine, degenerative joint disease, obesity, anxiety

disorder, and mood disorder. (Id.). The ALJ, however, found that none of Plaintiff’s impairments,

either singly or in combination, met or medically equaled a listed impairment. (Tr. 19).

        As for Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [T]he claimant has the residual functional capacity to perform light work as defined
        in 20 CFR 404.1567(b) except he is limited to occasional push/pull with his lower
        left extremity. He is able to climb ramps and stairs occasionally, but never climb
        ladders, ropes, or scaffolds. He can frequently balance, stoop, kneel, crouch, but
        only occasionally crawl. He should avoid all exposure to dangerous hazards such
        as unprotected heights. He is limited to simple, routine tasks in a work environment
        free of fast production rate or pace work. He can have no contact with the public,
        occasional contact with supervisors, and only occasional and superficial contact
        with co-workers, with superficial contact defined as no tandem tasks. He is limited
        to only occasional changes in the work setting and only occasional decision making
        required.

(Tr. 22).

    On February 11, 2019, Plaintiff filed the instant case seeking a review of the Commissioner’s

decision. (Doc. 1). This matter is now fully briefed and ripe for resolution. (See Docs. 9, 10, 11).

    A. Relevant Hearing Testimony

        The ALJ summarized the testimony from Plaintiff’s hearing:

        The claimant at the hearing testified that he stopped working in 2002 due to an
        injury to his knee. He claimed that he received worker’s compensation claim for
        his injury, which was finally paid in 2008. The claimant testified that he is unable
        to work at the present time due to his back pain, leg pain worse on the left than
        right, as well as due to his anxiety. He described his pain onset in his back and
        radiates to his buttocks, legs, and into his toes with associated numbness. He
        testified that he had been treated with medications including narcotics as well as
        various injections; however, his medications do not completely resolve his
        symptoms and the injections treatments were generally ineffective beyond the first
        week. He denied any side effects from his medications. He noted that he had been
        discharged by his previous physician due to failure of “pill-count” presumably with
        narcotic prescriptions. Consequently, he has a new physician treating his back and
        is currently prescribing narcotics for him. He testified that he had received
        conflicting recommendations for/against surgery in his back; he has not yet



                                                 2
        undergone any surgery but is considering the option in the future. He claimed that
        due to his pains, he has trouble sleeping and getting up in the morning; he gets about
        3 hours of sleep each night. With respect to his anxiety, he testified that he
        experiences random onsets several times per day usually lasting 45 minutes to an
        hour. He also alleged to have occasional crying spells; he takes psychotropic
        medications with some success in relieving his symptoms as well as help with his
        breathing. He also claimed to have developed non-medication coping skills to
        manage his anxiety, including focusing on his breathing and pausing to collect
        himself.

        The claimant testified that he is physically limited due to his back pain and he would
        need help with putting on his shoes and clothes at times. He claimed that he is able
        to sit and drive for up to 50 or 60 miles before needing to rest for 30 to 45 minutes.
        He stated that he is unable to walk for more than 50 yards before needing to rest;
        and he is only able to stand for 10 to 15 minutes at a time. He stated that due to his
        physical pains, he is unable to play baseball with his son and he had not been able
        to go fishing/hunting for the last 4 to 5 years. He testified that he does not do chores
        around the house due to his pains and he does not grocery shop because he is unable
        to walk far. However, he did testify that he is able to go to his local Eagle’s Club
        (4 miles from his home) on a daily basis, and he is able to drive himself. He claimed
        that when at the Eagle’s Club, he would often eat lunch and converse with others
        socially.

(Tr. 23).

    B. Relevant Medical Evidence

        The ALJ also usefully summarized Plaintiff’s medical records and symptoms:

        The claimant has had multiple knee surgeries since 2002 to repair his complete tear
        of anterior cruciate ligament; and he was involved in an automobile accident in
        2009, which caused the onset of his back pains (lF/3). His MRI from 2008 noted a
        disc herniation at L3-L4 eccentric to the right (lF/4). He was also noted with
        postoperative and degenerative changes in his left knee (2F/62). In May 2009, he
        was noted to have not yet completed his physical therapy regimen (lF/5). In June
        2010, he underwent diagnostic injection to confirm his lumbar spondylosis (lF/8).
        In July, he underwent injection for his lumbar radiculitis and degenerative disc
        disease at L5-S l (lF/10). In August, he reportedly did not respond well to the
        injections and continued to have pain radiating to his left posterior thigh to the foot
        (lF/12). He also reported experiencing tingling in his left foot at the time and
        medications were mildly effective. On examination, he had full strength, intact
        reflexes and sensory; but he had an antalgic gait. He underwent repeat injections to
        rule out other involved levels at L3-L4 and L4-L5 (lF/13). In November, he was
        again noted without much relief from those injections (lF/14).

        In February 2011, the claimant was ambulating without aids (lF/20). He had limited



                                                   3
range of motion at the time in his lower back with flattening of the normal lumbar
lordosis, but he did not have any sensory abnormalities. His straight leg raising on
the left produced back pain but no clear-cut radicular pain. An EMG was ordered
and the result noted no evidence of overt lumbosacral radiculopathy; however, the
findings were indicative of early/mild sensory demyelinating peripheral neuropathy
(lF/22). His MRI in March 2011 did show minimal impingement that had not
significantly changed, but his posterior central disc protrusion at IA- L5 progressed
(2F/16; see also lF/23). He began treatment with Dr. Michael Sayegh, M.D., in
March 2011 (4F/35). At the time, he reported a burning, throbbing, and constant
pain in his back ongoing since his auto accident. He was noted to have failed non-
steroidal anti-inflammatory drugs, and had been on Percocet and Vicodin. He had
used a TENS unit and had underwent chiropractic manipulation therapy, which also
reportedly failed. He was in physical therapy three times a week; and his home
therapy included exercise, heat, ice, rest, and walking, which all had reportedly
failed. On exam, he had decreased sensation in he left lower leg; he had mild
positive straight leg raise on the left as well. He had denied any knee pain at the
time and there was no edema, inflammation, or congestion noted. In May, the
claimant had another onset of back pain and he was advised of conservative
treatment options at that time (4F/34).

In September 2011, the claimant’s treating physician Dr. Michael Sayegh notified
the claimant that he had failed to comply with his prescribed narcotic dosage and
consequently, his treatment was terminated by Dr. Sayegh (2F/19). In October
2011, the claimant reestablished treatment with Dr. Sayegh (4F/29). In February
2012, the claimant alleged the same pain levels as before and disturbed sleep
(4F/28). On examination, his lower back area showed trigger point and tenderness
bilaterally and in the paraspinal muscle. The claimant continued to experience back
pain in 2013 and his anxiety disorder was also noted at this time (e.g., 2F/13).
Specifically, he had complained of experiencing a panic attack in February 2013
onset with shortness of breath (2F/46). In 2014 and 2015, the claimant continued to
show trigger points and tenderness bilaterally and in the paraspinal muscles.
Neurological examination of the lower extremities continued to show moderate
decreased sensation and decreased tendon reflexes. His straight leg raise test on the
left side also continued to be mildly positive. (e.g., 4F/5, 16).

In May 2015, the claimant underwent consultative exam with Dr. Sarah Barwick
and he reportedly suffered from anxiety ongoing since beginning of 2015 onset with
physical symptoms including heart racing, crying spell, sweaty palms, and
shortness of breath (3F/4). In addition, he reported depressive symptoms such as
decreased motivation, difficulties with attention and concentration, and difficulty
sleeping. He reportedly took sleep medications; his appetite was poor and he
experienced low energy and frequent fatigue. He had denied any previous
involvement with the mental health system. He indicated interest in beginning
psychotropic medication, adding that it had been recommended by his physician.
In February 2017, the claimant followed up on his anxiety and depression (5F/6).
He had reported gradual worsening of symptoms onset with depressed mood,



                                         4
       difficulty concentrating, insomnia, psychomotor agitation, and unexpected weight
       loss. He also reported irritability, racing thoughts, and he noted his medications
       were ineffective. He was put on Buspar and Vistaril as needed (5F/8).

       Between August 2015 and July 2017, the claimant continued to have trigger points
       and tenderness in the back, decreased sensation and reflexes, as well as positive
       straight leg raises bilaterally first noticed in October 2016 (see 6F generally and
       6F/9, first mention of bilateral straight leg raise). In October 2017, the claimant’s
       lumbar x-rays noted osteopenia without acute osseous abnormalities (8F). There
       were also only mild multi-level degenerative disc disease and facet disease in the
       lumbar. Of note, the claimant was no longer seeing Dr. Sayegh in October 2017; he
       had sought treatment and medication from Dr. Schowengerdt who ordered a
       toxicology screening in order to assess whether narcotic pain medication can be
       prescribed (9F/16).

       The claimant’s obesity is also noted at various times (e.g., 9F). His body mass index
       was noted at 30.82 in January 2018 (l0F/3). Since the evidence indicates the
       claimant was obese for at least part of the period in question, the undersigned
       carefully considered Social Security Ruling 02-lp, which discusses obesity and its
       potential for causing or contributing to other impairments. However, the evidence
       indicates few, if any, significant findings related to the claimant’s obesity.
       Therefore, the exertional, postural, and environmental limitations described in the
       residual functional capacity above include consideration of the claimant’s obesity.

(Tr. 24–25).

The ALJ’s Decision

       After thoroughly reviewing the hearing testimony and medical record, the ALJ concluded

that Plaintiff’s statements about the intensity, persistence, and limiting effects of his symptoms

were “somewhat inconsistent with the record.” (Tr. 25). The ALJ elaborated on this conclusion:

       The claimant testified that he experiences random onsets of anxiety several times
       per day usually lasting 45 minutes to an hour. However, his examinations generally
       noted normal mood and affects and there was little to no evidence of treatment other
       than initially in May 2015 and subsequently in February 2017 (3F/4; 5F). He
       testified that his medications are somewhat effective in relieving his symptoms as
       well as help with his breathing. The claimant was noted to have developed coping
       mechanisms including controlling his breathing for mood stability. The claimant
       testified that he is physically limited due to his back pain and he would need help
       with putting on his shoes and cloth [sic] at times. However, the claimant’s
       examinations, as detailed above, were fairly normal and any abnormalities were
       fairly mild. . . .




                                                5
(Id.).

         The ALJ then turned to the opinion evidence. First, he considered the opinions of state

agency consultants, Dr. Venkatachala Sreenivas and Dr. Leon Hughes, who opined in 2015 that

Plaintiff could perform light exertional work but with certain postural limitations. (Tr. 26). The

ALJ afforded these opinions “significant weight,” explaining that “they are generally consistent

with the record[.]” (Id.). He noted that, although the consultants did not treat or examine Plaintiff,

“they provided specific reasons for their opinions about [his] residual functional capacity showing

that they were grounded in evidence in the case record, including careful consideration of the

treating and examining doctor’s opinion as well as the claimant’s allegations about his symptoms

and limitations.” (Id.).

         Next, the ALJ considered the opinions of state consultants, Dr. Cindy Matyi and Dr. Jame

Lai, who opined as to Plaintiff’s mental health limitations in the workplace. (Id.). The ALJ

assigned their opinions “some weight,” explaining that they cited “the old version of the B

criteria,” were “vague,” and were “not in specific vocational terms.” (Id.).

         The ALJ then turned to the opinions of Plaintiff’s treating physician Dr. Michael Sayegh.

In February 2015, Dr. Sayegh opined in a medical source statement that Plaintiff had limited ability

to sit, stand, and walk due to pain and should avoid bending, stooping, lifting, and carrying. (Tr.

574). He also opined that Plaintiff’s concentration and ability to think clearly could be impacted

by his pain and medications. (Id.). In August 2017, Dr. Sayegh partially completed another

medical source statement. (Tr. 651–54). He noted that, as of July 27, 2017, Plaintiff was no longer

his patient. (Tr. 651). He listed Plaintiff’s diagnoses and opined that they were expected to last at

least twelve months. (Id.). However, he did not complete the remaining three pages of the form

and did not opine on Plaintiff’s functional limitations. (See Tr. 652–54).




                                                  6
         The ALJ afforded Dr. Sayegh’s opinions “little weight.” He explained:

         Generally, more weight is afforded to the opinion of a treating source as the treating
         source is most often in the best position to provide a detailed, longitudinal picture
         of the claimant’s medical impairments and may bring a unique perspective to the
         medical evidence that cannot be obtained from the objective medical findings or
         one time examinations (20 CFR 416.927). If a treating source’s medical opinion is
         well-supported and consistent with the other substantial evidence in the case record,
         it must be given controlling weight (20 CFR 416.927, SSR 96-2p). When a treating
         source opinion is not afforded controlling weight, the following factors will be
         considered: the length of the treatment relationship and the frequency of treatment,
         the nature and extent of the treatment relationship, the supportability of the opinion,
         the consistency of the opinion, any relevant specialty of the treating source, and
         other relevant factors (20 CFR 416.927). Although Dr. Sayegh is a treating medical
         source and he has treated the claimant for an extensive period; but his opinion is
         not clearly explained nor is it specific with respect to what degree of functional
         limitation is expected. Simply limiting the claimant to pain tolerance is not precise
         nor can it translate objectively for the purpose of this decision. Moreover, his
         opinions are extreme and not consistent with the record, as detailed above, which
         shows the claimant was fairly normal on examination.

(Tr. 26–27).

         Finally, the ALJ considered the opinion of consultative examiner, Dr. Sarah Barwick, who

opined in May 2015 that Plaintiff lacked the capacity to respond appropriately to work pressure in

a work setting. (Tr. 27). The ALJ assigned this opinion “some” weight “to the extent that it is

consistent with the record,” but explained that it “is not well explained and lacks specificity.” (Id.).

   II.      STANDARD OF REVIEW

         The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).



                                                   7
          “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

   III.      DISCUSSION

          In his sole assignment of error, Plaintiff asserts that the ALJ failed to provide good reasons

for not assigning controlling weight to the opinions of his treating physician, Dr. Sayegh. (See

generally Doc. 9).

          Two related rules govern how an ALJ is required to analyze a treating physician’s opinion.

Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016).

The first is the “treating physician rule.” Id. The rule requires an ALJ to “give controlling weight

to a treating source’s opinion on the issue(s) of the nature and severity of the claimant’s

impairment(s) if the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case

record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted).

          Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakely, 581 F.3d at 406 (alterations in original)); 20 C.F.R.

§ 404.1527(c)(2). In order to meet the “good reasons” standard, the ALJ’s determination “must




                                                    8
be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight.” Cole, 661 F.3d at 937.

       The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases, particularly in situations where a claimant knows that his
       physician has deemed him disabled and therefore “might be especially bewildered
       when told by an administrative bureaucracy that she is not, unless some reason for
       the agency’s decision is supplied. The requirement also ensures that the ALJ applies
       the treating physician rule and permits meaningful review of the ALJ’s application
       of the rule.

       Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal citation and

quotation marks omitted). The treating physician rule and the good reasons rule together create

what has been referred to as the “two-step analysis created by the Sixth Circuit.” Allums v. Comm’r

of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       Here the ALJ satisfied both steps. First, he recognized that, under the treating physician

rule, treating physicians’ opinions are generally afforded deference. He explained:

       Generally, more weight is afforded to the opinion of a treating source as the treating
       source is most often in the best position to provide a detailed, longitudinal picture
       of the claimant’s medical impairments and may bring a unique perspective to the
       medical evidence that cannot be obtained from the objective medical findings or
       one time examinations. (20 CFR 416.927). If a treating source’s medical opinion
       is well-supported and consistent with the other substantial evidence in the case
       record, it must be given controlling weight. (20 CFR 417.927, SSR 96-2p). When
       a treating source opinion is not afforded controlling weight, the following factors
       will be considered: the length of the treatment relationship and the frequency of
       treatment, the nature and extent of the of the treatment relationship, the
       supportability of the opinion, the consistency of the opinion, any relevant specialty
       of the treating source, and other relevant factors (20 CFR 416.927).

(Tr. 26–27).

       With that framework in mind, the ALJ articulated good reasons, under the second step of

the analysis, for assigning Dr. Sayegh’s opinions “little weight.” First, he found that Dr. Sayegh’s

opinions were too vague. (Tr. 27). He explained:

       Although Dr. Sayegh is a treating medical source and he has treated the claimant



                                                 9
         for an extensive period; [ ] his opinion is not clearly explained nor is it specific with
         respect to what degree of functional limitation is expected. Simply limiting the
         claimant to pain tolerance is not precise nor can it translate objectively for the
         purpose of this decision.

(Id.).

         Plaintiff resists this explanation, maintaining that “[w]hile Dr. Sayegh may not have

provided a traditional function-by-function analysis,” he “identifies specific functional

limitations,” including that Plaintiff cannot bend, stoop, lift, or crawl. (Doc. 9 at 7). But in

reviewing Dr. Sayegh’s opinions, the Court finds that the ALJ reasonably concluded that they were

unclear and overly vague.

         In his first opinion, from February 25, 2015, Dr Sayegh opined that Plaintiff had the

following limitations: “limited ability to sit/stand, walk [due to] pain; No bending, stooping, lifting,

crawling; concentration and ability to think clearly may be affected by pain + meds (opioid

therapy).” (Tr. 574). The rest of Dr. Sayegh’s medical source statement is similarly threadbare.

He listed his diagnoses and noted that he suffered from back pain for years due to an auto accident.

(Tr. 573). Under the section asking for a description of “all pertinent findings on clinical

examination (with dates) related to the patient’s condition,” Dr. Sayegh provided only, “lumbar

paraspinal muscle tenderness/trigger pts., neuro sensation mod, tendon reflexes left leg, left leg

raising test mildly positive.”        (Id.).   Similarly, under the section asking for “available

consultative/diagnostic testing . . . on file regarding the patient’s condition,” Dr. Sayegh wrote

simply “MRI—L 3/22/12.” As for “treatments/future treatments,” he provided, “possible LESI,

facet inj., rhizotomy, PT, CT, tens unit, back brace.” (Id.). He also listed his medications and

corresponding dosages. (Tr. 574). Finally, when asked for a written description of “the prescribed

therapy and the patient’s response to therapy,” Dr. Sayegh wrote only “see above, helping pain

and sciatica.” (Id.).



                                                    10
       Dr. Sayegh’s second opinion is even less substantial. On August 28, 2017, Dr. Sayegh

completed just part of a functional capacity checklist. (Tr. 651–54). Importantly, he noted that he

no longer treated Plaintiff and that his last appointment with him was on July 27, 2017. (Tr. 651).

He listed his diagnoses and noted that his prognosis was “fair.” (Id.). However, Dr. Sayegh left

the rest of the checklist blank and consequently, did not provide any opinions regarding his

functional limitations. (See Tr. 652–54).

       Given the conclusory and vague nature of Dr. Sayegh’s opinions, substantial evidence

supports the ALJ’s decision discounting them. Indeed, another district court recently upheld an

ALJ’s decision for similar reasons. See Phillips v. Berryhill, No. 3:16-CV-193-CHL, 2017 WL

6045451, at *4 (W.D. Ky. Dec. 6, 2017). In Phillips, the court upheld the ALJ’s decision rejecting

the treating physician’s opinion on the basis that it was vague, unexplained, and exaggerated. See

id. Upon review of the treating physician’s opinion, the court noted that, on a section of the form

asking for an explanation of the basis for any functional limitations, the treating physician wrote

only “‘MRI” and “back surgery.’” Id. (citation omitted). The court found this explanation “both

unclear and unhelpful in judging the rationale behind the limitations [the treating physician] placed

on Plaintiff.” Id. Moreover, the treating physician “did not attach any MRI results to her opinion

or explain how specifically the ‘MRI’ and ‘back surgery’ supported her suggested limitations.”

Id. And, like the treating physician in this case, the treating physician in Phillips left an important

explanatory section of the form blank. Id.

       Ultimately, the court concluded that, “[b]ecause of the conclusory and explanation-free

nature of [the treating physician’s] limitations and the lack of supporting, objective findings,

substantial evidence support[ted] the ALJ’s decision to deny her opinion controlling weight.” Id.

(citing F.R. § 404.1527(c)(3) (stating that the more a medical source presents relevant evidence




                                                  11
and explains the basis behind her medical opinion, the more weight the ALJ will afford to it)).

       The same is true here. The ALJ applied the proper standard to Dr. Sayegh’s opinions;

however, he was not required to afford them controlling weight because they were unclear and

unhelpful in ascertaining Plaintiff’s functional limitations. See id. As the court noted in Phillips,

“[t]he lack of objective medical evidence to support the [treating source] opinion qualifies as a

‘good reason’ as used in 20 C.F.R. § 404.1527(c).” Consequently, Plaintiff has failed to show

reversible error. See also Acosta v. Comm’r of Soc. Sec., No. 17-12414, 2018 WL 7254256, at

*9–10 (E.D. Mich. Sept. 6, 2018), report and recommendation adopted, No. 17-12414, 2019 WL

275931 (E.D. Mich. Jan. 22, 2019) (holding that treating physician’s opinions were vague and

could not be “translate[d] into functional limitations that [could] be properly incorporated into an

RFC,” because, for example, the opinion does “not explain how plaintiff was limited or whether

she could only do certain activities for a certain amount of time in each day”); Hanna v. Colvin,

No. 5:13CV1360, 2014 WL 3749420, at *15 (N.D. Ohio July 30, 2014) (upholding ALJ’s decision

rejecting treating physician’s opinion on the grounds that it was incomplete and internally

inconsistent, and noting that “courts have upheld an ALJ’s rejection of a physician opinion on the

grounds that it is inconsistent, unclear, or vague”); Bennett v. Comm’r of Soc. Sec., No. 1:07-CV-

1005, 2011 WL 1230526, at *4 (W.D. Mich. Mar. 31, 2011) (upholding ALJ’s decision

discounting physician’s vague opinion) (citing Tempesta v. Astrue, No. CV-08-00003 (FB), 2009

WL 211362, at *7 (E.D.N.Y. Jan. 28, 2009) (characterizing treating physician’s opinion as

“vague,” and therefore of little value to the ALJ)).

       Briefly, the ALJ also found that Dr. Sayegh’s opinions were “extreme and not consistent

with the record, as detailed above, which shows the claimant was fairly normal on examination.”

(Tr. 27). Plaintiff asserts that the ALJ “failed to cite any specific treatment note or other part of




                                                 12
the medical record to support” this conclusion. (Doc. 9 at 8). However, upon review of his

decision, it is clear that the ALJ simply referred back to his earlier discussion of the records. (Tr.

27). Indeed, his opinion details various inconsistencies as well as benign or mild exam findings.

(See, e.g., Tr. 24 (discussing 2009 exam records showing full strength, intact reflexes and sensory

but antalgic gait); id. (discussing 2011 EMG records showing no evidence of overt lumbosacral

radiculopathy, but showing findings indicative of early/mild sensory demyelinating peripheral

neuropathy); id. (discussing March 2011 MRI results showing minimal impingement that had not

significantly changed, but showing that his posterior central disc protrusion at L4-L5 had

progressed); id. (discussing treatment with Dr. Sayegh, including exam records showing decreased

sensation in the left lower leg and mild positive straight leg raise on the left leg); id. (discussing

Dr. Sayegh’s treatment records, including exam records revealing lower back trigger points and

tenderness bilaterally, as well as anxiety and panic attacks); Tr. 24–25 (discussing exam records

showing moderate decreased sensation and decreased tendon reflexes, as well as mildly positive

straight leg raise tests on the left side); Tr. 25 (discussing October 2017 lumbar x-rays revealing

osteopenia without acute osseous abnormalities, mild multi-level degenerative disc disease and

facet disease in the lumbar)).

       After considering these records, the ALJ concluded that the intensity of Plaintiff’s

symptoms as alleged were not supported by the record. He explained that Plaintiff’s examinations,

“as detailed above,” were “fairly normal,” and that any “abnormalities were fairly mild.” (Id.).

Accordingly, Plaintiff’s argument that the ALJ failed to cite any treatment notes in support of his

conclusion is unpersuasive.

       At base, although Plaintiff may disagree with the ALJ’s conclusion, the ALJ’s decision to

reject Dr. Sayegh’s opinion was appropriate because he found it vague, lacking specificity,




                                                 13
extreme, and inconsistent with the record. Further, the ALJ’s explanation provided sufficient

detail to satisfy the good-reasons requirement. See, e.g., Acosta, 2018 WL 7254256, at *9–10

(finding that the treating physicians’ opinions were “too vague to provide any insight to plaintiff’s

specific functional abilities”); Phillips, 2017 WL 6045451, at *4 (upholding ALJ’s decision

discounting treating physician’s opinion on the basis that it was “unclear and unhelpful in judging

the rationale behind the limitations she placed on plaintiff”); Hanna (upholding ALJ’s decision

discounting treating physician’s opinion where opinion was inconsistent with the medical evidence

and incomplete and internally inconsistent). The ALJ therefore did not err in declining to assign

Dr. Sayegh’s opinions controlling weight.

   IV.      CONCLUSION

         Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

9) be OVERRULED and that judgment be entered in favor of Defendant.

   V.       PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).




                                                  14
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


       IT IS SO ORDERED.



Date: October 18, 2019                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               15
